18-10122-jlg    Doc 175      Filed 09/24/19    Entered 09/24/19 12:41:57          Main Document
                                              Pg 1 of 2



                                     DANIEL SCOTT ALTER
                                         Attorney-at-Law
                                  360 Westchester Avenue #316
                                  Port Chester, New York 10573
                                          (914) 393-2388
                                        dsa315@mac.com

                                                      September 24, 2019
Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

        Re:    Penny Ann Bradley, Chapter 11, Case No. 18-10122(JLG)

Hon. Judge Garrity:

        This letter is written to update the Court of the status of the above-referenced Chapter 11
case.

       The Debtor’s last status letter was filed with the Court on August 7, 2019 [Docket No.
155]. On August 14, 2019 a status conference was held, the Minutes of which were entered on
the Court’s docket on August 29, 2019 [Docket No. 165]. Additionally, on August 14, 2019, the
motion of NSM82, LLC seeking the appointment of a trustee was adjourned (the “NSM82
Motion”), as also set forth in the Minutes.

        The adjourned status conference and the NSM82 Motion had been scheduled for October
1, 2019. Yesterday, September 23, 2019, a Notice of Adjournment of Case Status Conference
was filed [Docket No. 171], and the status conference has been adjourned to November 6, 2019
at 11:00 a.m. It is currently anticipated the NSM82 Motion will also be adjourned to November
6, 2019, and the Debtor will advise the Court once the status of NSM82’s motion is more
definite. As you requested, NSM82’s counsel will be preparing a discovery plan with respect to
the NSM82 Motion, and the parties will engage in discovery related thereto. Once that discovery
plan is circulated and signed by all parties, it will be filed with the Court.

        Since the filing of the last status letter on the following developments have transpired:

        On September 19, 2019, Lewis H. Berman, LLC (“Berman”) filed a motion seeking the
appointment of an operating trustee (the “Berman Motion”) [Docket No. 167], as well as a
joinder to the NSM82 Motion [Docket No. 131]. The Debtor intends to oppose the Berman
Motion. The Berman Motion currently appears on the Court’s calendar on October 30, 2019 at
11:00 a.m., but the parties will discuss whether the motion should be adjourned to the Court’s
November 6, 2019, subject to Court approval. The Debtor’s special counsel has been in
discussions with Berman and its counsel regarding the Berman Motion and has negotiated a
resolution with Berman’s counsel both prior to the filing of the Berman Motion and currently
continuing.
18-10122-jlg    Doc 175     Filed 09/24/19    Entered 09/24/19 12:41:57           Main Document
                                             Pg 2 of 2


       Unfortunately, despite extensive efforts with Atlas and its counsel, a settlement was not
reached.

       On September 23, 2019, the Debtor filed a motion objecting to the claim of Atlas Union
Corp. [Docket No. 172], and the hearing for the motion is scheduled for November 6, 2019 at
11:00 a.m.

       With regard to various administrative issues, please note the following:

       -   On August 8, 2019, the Court entered an Order approving of the retention of
           LaMonica Herbst & Maniscalco, LLP as Special Counsel for the Debtor [Docket No.
           156];

       -   The deadline for creditors to file Proofs of Claim, August 22, 2019, has passed. Prior
           to the deadline, Proofs of Claim were filed by, inter alia, Atlas Union Corp. [Claim
           No. 3] and NSM82, LLC [Claim No. 4];

       -   The Debtor has filed her Monthly Operating Report for July, 2019. The Monthly
           Operating Report for August, 2019 has just become due, and it is anticipated that the
           reports will be filed shortly;

       -   The delay in filing the Debtor’s amended schedules is due to the tax returns not being
           completed. However, the Debtor is now working on amending the schedules and will
           amend such schedules shortly and file those amendments with a reservation of rights
           that the schedules may be further amended after the tax returns are filed.

       -   The Debtor has filed her Statement of Current Monthly Income (i.e. as of the Filing
           Date) [Docket No.169].

       If the Court wishes, I will be pleased to submit any further status updates at such times as
the Court may direct.

                                                     Respectfully,
                                                     /s/ Daniel S. Alter
                                                     Daniel S. Alter, Counsel for the Debtor

cc: Serene Nakano, Esq. (via email only)
    Richard Levy, Esq. (via email only)
    Nolan Shanahan, Esq. (via email only)
    Jacob Frumkin, Esq. (via email only)
    Kenneth L. Baum, Esq. (via email only)
    David H. Harteimer, Esq. (via email only)
    SandraE. Mayerson, Esq. (via email only)
